Title: From George Washington to Elias Boudinot, 7 January 1783
From: Washington, George
To: Boudinot, Elias


                        
                            
                            Dear Sir
                            Head Quarters Newburgh Janry 7th 1783.
                            
                        
                        I have to acknowledge the receipt of the Letter, your Excellency did me the honor to write on the 25th of
                            Decr and to assure you of the great satisfaction I experienced from the agreeable communications you had the goodness to
                            make.
                        Enclosed your Excellency will find the original Certificate which was given by Mr Chittendon to the bearer of
                            your Letter of the 11th Ulto.
                        Nothing very interesting has happened since my last—a fleet sailed a few days after from New York for Europe,
                            and I am informed the Enemy are under apprehensions lest the french Fleet which sailed two days after, should have fallen
                            in with it. I am extremely anxious to hear from Charles Town; and still more so, to know the result of the Negociations on
                            the other side the Atlantick—and shall therefore be much obliged by any information relative thereto.With the highest
                            esteem I have the honor to be &c.
                    